              Case 18-14784-mdc                 Doc        Filed 07/29/20 Entered 07/29/20 12:29:39                              Desc Main
                                                           Document      Page 1 of 8
 Fill in this information to identify the case:

 Debtor 1              Daniel Corrigan

 Debtor 2              Jennifer Fox-Corrigan
 (Spouse, if filing)

 United States Bankruptcy Court for the : Eastern                  District of Pennsylvania
                                                                              (State)

 Case number           18-14784-MDC



 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                                12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

 Name of creditor:             Lakeview Loan Servicing, LLC                        Court claim no. (if known):         8-2

 Last four digits of any number you                 XXXXXX4136                     Date of payment change:
 use to identify the debtors’ account:                                             Must be at least 21 days after date of             9/1/2020
                                                                                   this notice

                                                                                   New total payment:
                                                                                   Principal, interest, and escrow, if any            $900.07

 Part 1:         Escrow Account Payment Adjustment

 1.     Will there be a change in the debtors’ escrow account payment?
         No
         Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
           for the change. If a statement is not attached, explain why: __________________________________________________________
           ___________________________________________________________________________________________________
            Current escrow payment:            $ 716.83*                                   New escrow payment :          $ 468.55

 Part 2:         Mortgage Payment Adjustment

 2.     Will the debtors’ principal and interest payment change based on an adjustment to the interest rate in the debtors’
        variable-rate note?
         No
         Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
           explain why: ___________________________________

              Current interest rate:                        %                              New interest rate:          %

              Current principal and interest payment:       $ _________                    New principal and interest payment:            $ __________

 Part 3:         Other Payment Change
 3.   Will there be a change in the debtors’ mortgage payment for a reason not listed above?
       No
       Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
         (Court approval may be required before the payment change can take effect.)


            Reason for change: ____________________________________________________________________________


            Current mortgage payment:                $ _________                           New mortgage payment:             $ _________




Official Form 410S1                              Notice of Mortgage Payment Change                                               page 1
             Case 18-14784-mdc                 Doc      Filed 07/29/20 Entered 07/29/20 12:29:39                  Desc Main
                                                        Document      Page 2 of 8
  Debtor 1             Daniel Corrigan                                               Case number (if known) 18-14784-MDC
                      First Name Middle Name    Last Name


 Part 4:          Sign Here

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

       I am the creditor.
       I am the creditor’s authorized agent

 I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
 knowledge, information, and reasonable belief.
  X    /s/Melissa Licker                                                                Date     7/28/2020
       Signature

 Print:          Melissa                                             Licker             Title   Authorized Agent for Creditor
                 First Name            Middle Name                   Last Name

 Company         McCalla Raymer Leibert Pierce, LLC

 Address         1544 Old Alabama Road
                 Number      Street
                 Roswell                       GA                     30076
                 City                          State                  ZIP Code

 Contact phone        732-902-5384                                                      Email    Melissa.Licker@mccalla.com



           *To the extent any prior interest rate adjustments under the terms of the loan documents or prior escrow
           adjustments were not noticed in this Court pursuant to Bankruptcy Rule 3002.1 after December 1, 2011
           or the Petition Date (whichever is later), Creditor will refund or credit the debtor, as appropriate, to give
           the debtor the benefit of any lower payment amount as provided under the loan documents, escrow
           analysis, or a notice previously filed with this Court pursuant to Bankruptcy Rule 3002.1. This does not
           constitute a modification of the payment obligations under the terms of the promissory note, mortgage, or
           other loan documents.




Official Form 410S1                            Notice of Mortgage Payment Change                                  page 2
Case 18-14784-mdc            Doc    Filed 07/29/20 Entered 07/29/20 12:29:39                Desc Main
                                    Document      Page 3 of 8


                                                          Bankruptcy Case No.:     18-14784-MDC
  In Re:                                                  Chapter:                 13
           Daniel Corrigan                                Judge:                   Magdeline D.
           Jennifer Fox-Corrigan                                                   Coleman

                                     CERTIFICATE OF SERVICE

      I, Melissa Licker, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell,
GA 30076, certify:

        That I am, and at all times hereinafter mentioned, was more than 18 years of age;

        That on the date below, I caused to be served a copy of the within NOTICE OF MORTGAGE
PAYMENT CHANGE filed in this bankruptcy matter on the following parties at the addresses shown, by
regular United States Mail, with proper postage affixed, unless another manner of service is expressly
indicated:

Daniel Corrigan
1036 Sunset Street
Trainer, PA 19061

Jennifer Fox-Corrigan
1036 Sunset Street
Trainer, PA 19061

BRAD J. SADEK                                   (served via ECF Notification)
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107

William C. Miller, Esq. Trustee                 (served via ECF Notification)
P.O. Box 1229
Philadelphia, PA 19105

United States Trustee                           (served via ECF Notification)
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

 Executed on:        7/29/2020        By:     /s/Melissa Licker
                       (date)                 Melissa Licker
                                              Authorized Agent for Lakeview Loan Servicing, LLC
Case 18-14784-mdc   Doc   Filed 07/29/20 Entered 07/29/20 12:29:39   Desc Main
                          Document      Page 4 of 8
 perf bottom
                                                                                               Page 1 of 4
      Case 18-14784-mdc REPRESENTATION
                            Doc Filed 07/29/20         OF PRINTED  DOCUMENT
                                                               Entered 07/29/20 12:29:39 Desc Main
                     RETURN SERVICE     Document
                                            ONLY             Page 5 of 8 ANNUAL ESCROW ACCOUNT
                     Please do not send mail to this address               DISCLOSURE STATEMENT
                                 P.O. Box 619063
                                 Dallas, TX 75261-9063

                                                                                           Customer Service:                   1-800-411-7627
                                                                                           Property Tax:                       1-866-406-0949
                                                                                           Property Insurance:                 1-888-882-1847
                                                                                           Home Purchase or Refinancing:       1-800-479-1992
   DANIEL J CORRIGAN                                                                       NMLS
   1036 SUNSET ST
   TRAINER PA 19061-5224                                                                   Correspondence Address:
                                                                                                                               PO BOX 1288
                                                                                                                     BUFFALO, NY 14240-1288

                                                                                                                 https://onlinebanking.mtb.com


                                                                                    Loan Number:
                                                                                    Property Address: 1036 SUNSET ST
                                                                                                      TRAINER PA, 19061
   Dear Customer,                                                                   Statement Date: 07/09/20

   As your mortgage partner, we strive to exceed your servicing expectations. We are providing you with the following
   review to ensure there is enough money available in your account to cover any upcoming property tax and/or
   homeowners insurance payments. Please refer to our Frequently Asked Questions, page 4, or call one of the
   appropriate customer service numbers referenced above with any questions or concerns.

   Based on our review, you do not have enough money in your escrow account. Your payment is changing.

   This escrow shortage was caused by changes in your taxes, insurance or escrow payments. Your Account History, page
   2, shows what has already happened on your account. To see what we anticipate happening with your account over the
   next 12 months, turn to Projected Escrow Payments, page 3.

                                                Your Mortgage Payment Options


                                           Payment Information              Current Monthly Payment        New Monthly Payment
     Option 1
                                                                                                           beginning on 09/01/2020
    Pay your escrow shortage in               Principal & Interest:                     $431.52                     $431.52
    full using the coupon below                 Escrow Payment:                         $439.82                     $357.08
    or at onlinebanking.mtb.com.                Escrow Shortage:                          $0.00                       $0.00
                                                   Total Payment:                       $835.92                      $788.60

                                                                      OR
                                           Payment Information              Current Monthly Payment          Pay Shortage Over
     Option 2
                                                                                                            12 months beginning
    Spread your escrow shortage                                                                                on 09/01/2020
    of $1,337.65 over the next 12             Principal & Interest:                     $431.52                    $431.52
    months. No action needed.                   Escrow Payment:                         $439.82                    $357.08
                                                Escrow Shortage:                          $0.00                    $111.47
                                                   Total Payment:                       $835.92                      $900.07




                                                         INTERNET REPRINT


                                                         ESCROW SHORTAGE COUPON
                                                                                                           Loan Number:



Once your escrow shortage is applied, the payment amount will be adjusted in accordance with                       Payment Amount
Option 1 referenced above. Your monthly mortgage payment may still increase once the escrow
                                                                                                             Amount Due: $1,337.65
account is paid.

     M&T BANK
     PO BOX 64787
     BALTIMORE MD 21264-4787
Perf Page
     Case 18-14784-mdc                      Doc          Filed 07/29/20 Entered 07/29/20 12:29:39                                              Page 2 of 4
                                                                                                                                         Desc Main
                                                         Document      Page 6 of 8
                                                                Your Account History**

   By comparing the actual escrow activity with the previous projections listed, you can determine where a difference may have occurred.
   If you have any questions about this statement, please call our Customer Service Department toll free at 1-800-411-7627.

              Projected   Actual
                                                                                           Projected             Actual              Projected          Actual
  Month      Payment to Payment to                          Description
                                                                                         Disbursement         Disbursement            Balance          Balance
               Escrow     Escrow
                                                         Beginning Balance                                                           $1,913.48          -$2,035.38
  Jun 20          $439.82           $404.40 *                Hazard Ins                                               $3.00      *   $2,353.30          -$1,633.98
   Jul 20         $439.82         $2,646.86 *                                                                                        $2,793.12           $1,012.88
  Aug 20          $439.82           $716.83 *                 School Tax                     $2,353.30           $2,353.30             $879.64            -$623.59


   The total amount of escrow payments received during this period was $3,768.09 and the total escrow disbursements were $2,356.30.

   An asterisk (*) indicates a difference from a previous estimate either in the date or the amount of the deposit/disbursement.
   ** This section may also reflect anticipated escrow activity that has not yet occurred prior to the effective date of this analysis.


   Borrower Paid Mortgage Insurance Premium: Your mortgage loan requires a borrower paid mortgage insurance premium (“MIP”). MIP is insurance
   from the Federal Housing Administration (“FHA”) that protects lenders against loss in the event a borrower defaults on a mortgage.

   Effective for all loans closed on or after January 1, 2001, FHA annual MIP will be automatically cancelled under the following
   conditions:

   Loans with FHA case numbers assigned before June 3, 2013:
     · Mortgage loan terms greater than 15 years: the annual MIP will be cancelled when the loan to value ratio reaches 78%, provided the
       mortgagor has paid the annual mortgage insurance premium for at least five years.
     · Mortgage loan terms less than or equal to 15 years with a loan to value ratio greater than 78%: the annual MIP will be cancelled when
       the loan to value ratio reaches 78%.

   FHA will determine when you have reached the 78% loan to value ratio based on the lower of the sales price or appraised value at
   origination. New appraised values will not be considered. Cancellation of the annual mortgage insurance premium will normally be based
   on the scheduled amortization of the loan. However, in cases where additional payments have been applied to the loan balance as a
   prepayment, cancellation can be based on the actual amortization of the loan. If you have prepaid and believe you have met the
   requirements for cancelling the FHA insurance, please send a written request to us at P.O. Box 1288, Buffalo, NY 14240.

   Loans with FHA case numbers assigned on or after June 3, 2013:
     · Mortgage loan terms greater than 15 years with loan to value ratio greater than 90%: duration of the annual MIP is the loan term.
     · Mortgage loan terms greater than 15 years with loan to value ratio less than or equal to 90%: duration of the annual MIP is 11 years.
     · Mortgage loan terms less than or equal to 15 years with loan to value ratio greater than 90%: duration of the annual MIP is the loan
       term.
     · Mortgage loan terms less than or equal to 15 years with loan to value ratio less than or equal to 90%: duration of the annual MIP is 11
       years.

   To the extent your original obligation was discharged, or is subject to an automatic stay of bankruptcy under Title 11 of the United States Code, this
   statement is for compliance and/or informational purposes only and does not constitute an attempt to collect a debt or to impose personal liability for
   such obligation. However, M&T Bank retains rights under its security instrument, including the right to foreclose its lien.
                                                                                                                               Page 3 of 4
Case 18-14784-mdc                    Doc        Filed 07/29/20 Entered 07/29/20 12:29:39                                 Desc Main
                                                Document      Page 7 of 8
                               Projected Escrow Payments Over the Next 12 Months

                 Anticipated Annual Disbursements                                       Projected Escrow Balance Summary

       County Tax:                        $322.45                            M&T Bank expects to pay $4,284.86 over the next 12 months.
       City Tax:                          $964.02                            Here's how to calculate your new monthly escrow payment:
       Hazard Ins:                        $645.09
                                                                             Total Taxes and Insurance:                       $4,284.86
       Taxes:                           $2,353.30
                                                                             Divided by 12 months:                              $357.08
       Total:                           $4,284.86                            *New Monthly Escrow Payment:                       $357.08

  The cushion allowed by federal law (RESPA) is two times
  your monthly escrow payment (excluding MIP/PMI),
  unless state law specifies a lower amount.

                     Projections for the coming year: The following summary shows anticipated activity in your escrow
                          account for the next twelve months, which was used to calculate your payment above.

                *Monthly       Amount                                                           Projection              Projection
Month            Escrow       Scheduled                      Description                         Based On               Based On
                Payment       to be Paid                                                      Current Balance        Required Balance
                                                         Beginning Balance                          -$623.59                 $714.06
Sep    20          $357.08                                                                          -$266.51               $1,071.14
Oct    20          $357.08                                                                             $90.57              $1,428.22
Nov    20          $357.08                                                                           $447.65               $1,785.30
Dec    20          $357.08                                                                           $804.73               $2,142.38
Jan    21          $357.08                                                                         $1,161.81               $2,499.46
Feb    21          $357.08                                                                         $1,518.89               $2,856.54
Mar    21          $357.08        $322.45                    County Tax                            $1,553.52               $2,891.17
Mar    21                         $964.02                    Borough Tax                             $589.50               $1,927.15
Apr    21          $357.08                                                                           $946.58               $2,284.23
May    21          $357.08        $645.09                     Hazard Ins                             $658.57               $1,996.22
Jun    21          $357.08                                                                         $1,015.65               $2,353.30
 Jul   21          $357.08                                                                         $1,372.73               $2,710.38
Aug 21             $357.08      $2,353.30                   School Tax                               -$623.49                 $714.16

                     Escrow Requirements, New Mortgage Payment and Anticipated Annual Disbursements

                                               Projected Beginning Balance             -$623.59
                                               -Required Minimum Balance                $714.06
                                               Escrow Shortage Amount                 $1,337.65


Your lowest monthly escrow balance for the next 12 months should reach $714.16, which equals a total of two months escrow payment. To
reach this balance, your required escrow amount after your 8/20 payment should be $714.06, whereas your actual escrow balance is
-$623.59. The difference, $1,337.65, represents the amount needed in your escrow account and will be spread over the next 12 payments
unless this amount is paid in full.




*Based on these calculations for the coming year, if you pay your escrow amount in full your new total payment amount effective 09/01/20
will be the amount reflected in Option 1 on Page 1 of this statement. If you choose to spread the escrow amount over the next 12 payments
your total payment amount will be the amount reflected in Option 2 of Page 1 of this statement.
                                                                                                                           Page 4 of 4
             Case 18-14784-mdc                  Doc        Filed 07/29/20 Entered 07/29/20 12:29:39                  Desc Main
                                                           Document      Page 8 of 8

                  Mortgagor Guide to Frequently Asked Escrow Analysis Questions (FAQ Document)

    • What is an escrow analysis and why am I receiving                     • What if I do not remit the shortage payment?
      this document?                                                          9Vi_eT_^_dgYcXd_bU]YddXUU^dYbUcX_bdQWU`Qi]U^dY^_^U
      6UTUbQ\]_bdWQWU\QgcbUaeYbUQ\\]_bdWQWU\U^TUbcd_`UbV_b]          \e]`ce]i_eSQ^Y^cdUQTbU]YddXU^Ug`Qi]U^dQ]_e^d
      Q^UcSb_gQ^Q\icYc_^Q\\\_Q^c]Y^Y]Q\\i_^SUQiUQb1cQ           _fUbdXU^Uhd!"]_^dXcDXUUcSb_gQ^Q\icYcSQ\Se\QdY_^
      bUce\d=D2Q^[S_^TeSdcQ^UcSb_gQ^Q\icYcQSS_bTY^W\i             Qed_]QdYSQ\\ic`bUQTcdXUcX_bdQWUQ]_e^d_fUbdXU^Uhd
      DXUQ^Q\icYcYcQSQ\Se\QdY_^_Vi_ebUcSb_gUTYdU]c´gXU^            !"]_^dXc
      dXUiQbUTeUdXUVbUaeU^Si_V`QiQ^^eQ\\icU]YQ^^eQ\\iQ^T
      aeQbdUb\iQ^TdXUQ]_e^d_VdXU`Qi]U^dDXYcdXU^                 • Why did my monthly escrow payment amount change?
      TUdUb]Y^UcYVgUQbU_fUbS_\\USdY^We^TUbS_\\USdY^W_b              DXUbUQbUQ^e]RUb_VbUQc_^cgXiUcSb_g`Qi]U^dQ]_e^dc
      QSSebQdU\iS_\\USdY^WVe^Tcd_]Q[UdXUcU`Qi]U^dc_^i_eb             SXQ^WU2U\_gQbUdXU]_cdS_]]_^bUQc_^cgXidXU
      RUXQ\V
                                                                              Q]_e^d]QiSXQ^WU*
      DXUbUQbUcUfUbQ\bUQc_^cgXiQ^_VVSiS\UQ^Q\icYcYc
      `UbV_b]UT3_]]_^bUQc_^cY^S\eTU*\_Q^YcQSaeYbUT_b                Real Estate Tax –
      dbQ^cVUbbUTSecd_]UbbUaeUcd^UgUhU]`dY_^_bQTZecdUTRY\\          Tax rate and/or property’s assessed value changed
      YcceUTSXQ^WUY^Y^cebQ^SU_bdQhTeUTQdUc                          Tax exemption status added, changed or removed
                                                                              The payment of a supplemental tax bill or delinquent
    • What is an escrow account?
                                                                              tax paid from escrow
      1^UcSb_gQSS_e^dYcQ^QSS_e^dcUdY^cYTUi_eb]_bdWQWU
      QSS_e^d?^Q]_^dX\iRQcYcVe^Tci_ebU]YdQbU`\QSUTY^dXU         New tax requirement
      QSS_e^dXU\TQ^TgXU^dXUdY]US_]Uc`QYTd_i_ebdQhQ^T            Tax(es) paid as a result of non-payment
      _bY^cebQ^SUQWU^Si1Ve\\QSS_e^dY^W_VdXUcUVe^TcQ``UQbc         Insurance Premium(s) –
      _^dXUV_\\_gY^WcdQdU]U^dc*]_^dX\i]_bdWQWUcdQdU]U^d               Premium rate changed
      iUQbU^TcdQdU]U^dQ^Ti_ebUcSb_gQ^Q\icYccdQdU]U^d
                                                                              Coverage changed
      Di`YSQ\\idXU`Qi]U^dc]QTUQbUd_i_ebbUQ\UcdQdUdQh
      ]e^YSY`Q\YdYUcQ^TY^cebQ^SUQWU^d?dXUb`Qi]U^dc]QiRU             Additional premium paid but not anticipated to be
      ]QTUQSS_bTY^Wd_i_eb]_bdWQWUQWbUU]U^d                           paid from escrow, such as change in carrier
                                                                              New insurance requirement
    • What is an escrow payment?                                              Lender paid insurance from escrow
      DXU`_bdY_^_Vi_eb]_^dX\i`Qi]U^dbU]YddUTgXYSXYcXU\T
                                                                              Flood insurance map changed
      Q^TdXU^ecUTd_`Qii_ebUcSb_gUTYdU]cQcdXUiRUS_]U
      TeU                                                                    Payments –
                                                                              Monthly payments received were a different amount than
    • 8_gT_i_eTUdUb]Y^UdXUbUaeYbUTRUWY^^Y^WUcSb_g                     what was expected. For example:
      RQ\Q^SU/                                                                • The monthly payments received were less than the
      DXU`_bdY_^_Vi_eb]_^dX\i`Qi]U^dbU]YddUTgXYSXYcXU\T               amount requested, shorting the funding of escrow
      Q^TdXU^ecUTd_`Qii_ebUcSb_gUTYdU]cQcdXUiRUS_]U                • Previous escrow shortage amount was not paid in full
      TeU                                                                      before new analysis

    • GXQdYcQ^UcSb_gbUcUbfUQ\c_[^_g^QcQSecXY_^/                    • Information Regarding Insurance –
      1^UcSb_gbUcUbfUQ\c_[^_g^QcQSecXY_^YcdXUQ]_e^d_V             Hazard insurance, also referred to as homeowner’s insurance,
      ]_^UiS_\\USdUTY^dXUUcSb_gd_S_fUbQ^ie^Q^dYSY`QdUT               is an insurance policy purchased to protect your property
      Y^SbUQcUcY^i_ebbUQ\UcdQdUdQh_bY^cebQ^SU`bU]Ye]                 from certain hazards such as fire and theft. Policy coverage
      `Qi]U^d9dQSdcQcQReVVUbQ^T`bUfU^dci_ebUcSb_gQSS_e^d         may vary. See your insurance policy information for details
      Vb_]RUY^W_fUbTbQg^1^UcSb_gbUcUbfUUhYcdc_^i_eb
                                                                              regarding your specific coverage(s).
      QSS_e^de^\Ucci_eb]_bdWQWUT_Se]U^dc_bcdQdU\QgQ``\YUc
                                                                              9Vi_eTUSYTUd_SXQ^WUi_ebY^cebQ^SUSQbbYUbcU^TdXU^Ug
    • How is an escrow analysis completed?                                    `_\YSiY^V_b]QdY_^d_*=D2Q^[9dcCeSSUcc_bcQ^T_b
      GUYdU]YjUQ\\Q``\YSQR\UTYcRebcU]U^dcceSXQcdXUbUQ\UcdQdU        1ccYW^c@?2_h%'#(C`bY^WVYU\T?XY_$%% !%'#(
      `b_`UbdidQhQ^TY^cebQ^SU`bU]Ye]gXYSXQbUcSXUTe\UTd_              Fax: 866-410-9956
      RU`QYT_^i_ebRUXQ\VY^dXU^Uhd!"]_^dXcGUdQ[UdXUd_dQ\
      Q^TTYfYTUdXU`Qi]U^dRi!"`Qi]U^dcDXUd_dQ\Q]_e^d_V            Additional questions can be directed to 888-882-1847.
      dXUTYcRebcU]U^dcTYfYTUTRi!"YcUaeQ\d_i_eb]_^dX\i
      UcSb_g`Qi]U^d                                                       • Information Regarding Real Estate Tax Bills –
                                                                             Where to mail your tax bill:
    • GY\\]iUcSb_g`Qi]U^dQ]_e^dbU]QY^dXUcQ]UYV9bU]Yd
      dXUU^dYbUcX_bdQWUQ]_e^dQd_^SU/                                        M&T Bank
      2i`QiY^WdXUVe\\cX_bdQWUQ]_e^ddXYcgY\\bUce\dY^Q^                 PO Box 23628
      QTZecd]U^dd_i_ebQSS_e^dgXYSXgY\\bUce\dY^Q`Qi]U^dgYdX            Rochester, NY 14692-9813
      dXUc]Q\\Ucd`_ccYR\UY^SbUQcUY^i_eb]_^dX\i]_bdWQWU                   FAX: 817-826-0675
      `Qi]U^d9d¹cY]`_bdQ^dd_[UU`Y^]Y^TQ^iY^SbUQcUY^i_eb
      bUQ\UcdQdUdQhQ]_e^dcQ^T_bY^cebQ^SU`bU]Ye]]QiSQecU
      i_eb`Qi]U^dQ]_e^dd_SXQ^WUUfU^YVi_e`Qii_ebcX_bdQWU
      Q]_e^d

    • If I would like to remit the shortage payment, what
      steps do I need to take?
      I_e]Qi`QidXUU^dYbUcX_bdQWUQ]_e^dRibUdeb^Y^WdXU
      cX_bdQWUS_e`_^QddQSXUTd_dXUR_dd_]_V`QWU!_Vi_eb
      UcSb_gQ^Q\icYcQ\_^WgYdXi_ebSXUS[d_*=D2Q^[5cSb_g
      4U`Qbd]U^d@?2_h&$'('2Q\dY]_bU=4"!"&$$'('




Equal Housing Lender. ©2016 M&T Bank. Member FDIC. CS13075 (7/16) mtb.com
